DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 19-27, drawn to an electrothermal heater for an ice protection system.
Group II, claim(s) 28-30, drawn to an apparatus.
Group III, claim(s) 31-36, drawn to a method of operating an electrothermal heater in an aircraft which has an aircraft earth.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of switching supplying power from a heater element layer to another secondary heater layer based on detection of leakage current, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination Stothers (EP2195238) and Fiss (EP 2679486 A1)
	Regarding claim 19, Stothers discloses an electrothermal heater for an ice protection system (Fig. 5A, item 500), the heater comprising:
a laminated heater mat comprising a primary heater element layer (Fig. 7, item A1), a secondary heater element layer (item A2), and at least one dielectric layer interposed between the primary and secondary heater element layers (layer between A1 and A2);
	a control apparatus (Fig. 8, item 800) comprising a power supply apparatus (claim 1);
	wherein the control apparatus is configured to have
	(i) a first mode in which the power supply apparatus supplies a heater current to the primary heater element layer and does not supply a heater current to the secondary heater element layer (par. [0038-0040], Fig. 8);
and	(ii) a second mode (in the event of heater element failure) in which the power supply apparatus supplies a heater current to the secondary heater element layer and does not supply a heater current to the primary heater element layer (see para.0040 and fig.8).
Stothers does not explicitly disclose a current detector; 
the current detector monitors 10the secondary heater element layer for detecting a leakage current of the heater current of the primary heater element layer indicative of burn-out of the primary heater element layer; and  15wherein 
the control apparatus is configured to switch from the first mode to the second mode in response to detection of said leakage current by the current detector.
However, Fiss discloses a heated floor panel for an aircraft and aircraft having a heated floor panel, comprising:
a current detector (ground fault detection unit 4, see fig.1); 
the current detector (ground fault detection unit 4) monitors 10the secondary heater element layer (heated panel 6, see para.0036 and abstract) for detecting a leakage current of the heater current of the primary heater element layer (floor panel 10) indicative of burn-out of the primary heater element layer (see para.0034: “a ground fault detection unit 4 coupled to the at least one power line 11b, 11c which may be configured to detect a ground fault of the floor panel 10”. Para.0036: “in case of an electric fault, the power to the heated panel 6 may be shut down temporarily or continuously”); and  15wherein 
the control apparatus (microcontroller 1) is configured to switch from the first mode to the second mode in response to detection of said leakage current by the current detector (see abstract).
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground fault detection unit 4 (current detector) and the microcontroller 1 (control apparatus) as taught by Fiss into Stothers invention, such that the current detector monitors 10the secondary heater element layer for detecting a leakage current of the heater current of the primary heater element layer indicative of burn-out of the primary heater element layer; and  15wherein the control apparatus is configured to switch from the first mode to the second mode in response to detection of said leakage current by the current detector. It provides “for an improved heated floor panel which is easy to maintain and repair, easy to install, reliable in terms of electric fault detection and flexible in linking to existing floor heating systems of an airborne vehicle, such as an aircraft.” (see para.0007 of Fiss).
Claims 28 and 31 are independent claims that incorporate the same technical features.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761